Case 1:15-cv-05235-ARR-PK Document 314 Filed 09/09/19 Page 1 of 3 PageID #: 6923
Case 1:15-cv-05235-ARR-PK Document 314 Filed 09/09/19 Page 2 of 3 PageID #: 6924
Case 1:15-cv-05235-ARR-PK Document 314 Filed 09/09/19 Page 3 of 3 PageID #: 6925




  Dated: Brooklyn, New York
                                           /s/ Cheryl L. Pollak
                                       Cheryl L. Pollak
                                       United States Magistrate Judge
                                       Eastern District of New York
